LEDETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 7/20/2020.
Claims 1-20 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 are objected to because of the following informalities:  
Claim 1 lines 2-3, “… having a data storage device assigned an initial reputation score” may read as “… having a data storage device assigned with an initial reputation score” or more appropriate form.
Claim 8 line 1, “wherein the adjusted authentication group” may read “wherein the adjusted assigned authentication group”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 13, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5 recites “… and based on the reputation score”. It is not clear whether “the reputation score” is the “initial reputation score” or “reputation score” due to antecedence basis concern. 
Similarly for claim 4 line 1, “the reputation score”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the distributed computing system" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 lines 2-3 recites “the adjusted data storage device reputation score”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 line 2 recites “the threshold circuit”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 line 2, similarly claim 20 line 2, each recites “the host”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani et al (US20160378350A1, hereinafter, “Motwani”), in view of Boutnaru (US20190386972A1, hereinafter, “Boutnaru”).
Regarding claim 1, Motwani teaches:
A method (Motwani, discloses method of transitioning storage of groups of encoded data slices by a storage unit of distributed storage network based on ranking score, see [Abstract]) comprising: 
(Motwani, [0029] In operation, the managing unit 18 (i.e. decentralize module) performs DS management services. And [0046] FIG. 10 is a schematic block diagram of an embodiment of a decentralized, or distributed, agreement protocol (DAP) 80 that may be implemented by a computing device, a storage unit, and/or any other device or unit of the DSN to determine where to store encoded data slices (i.e. positioning). And [0048] The weighting factors are derived to ensure, over time, data is stored in the storage pools in a fair and distributed manner based on the capabilities of the storage units within the storage pools. Also [0053] The ranking function 84 receives the scores 93 (i.e. reputation score) from each of the function rating modules 81 and orders them to produce a ranking of the storage pools (i.e. hierarchical device organization). For example, if the ordering is highest to lowest and there are five storage units in the DSN, the ranking function evaluates the scores for five storage units to place them in a ranked order); 
While Motwani teaches distributed data storage device with hierarchical organization for storing encoded data slices but does not explicitly teach authenticating a host and the following limitations, however in the same field of endeavor Boutnaru teaches:
adjusting, by a decentralize module of a distributed [data storage system having a data storage] device assigned an initial reputation score, the initial reputation score (Boutnaru, discloses user authentication based on multiple devices, see [Title] and [Abstract]. And [0015] the authentication system may determine the distribution scheme based on trust scores associated with the electronic devices. And [0022] the authentication system may update the trust scores of the electronic devices based on new information regarding the security risks of the electronic devices); (limitation(s) in bracket taught by Motwani shown above)
and generating, by the decentralize module, a decentralized secret sharing scheme, the decentralized secret sharing scheme authenticating a host with multiple different secrets sourced from different components logically positioned in different levels of the hierarchical device organization (Boutnaru, [0047] The process 300 then divides (at step 310) the security key into multiple parts. For example, the authentication module 232 may divide the security key 204 according to a scheme (e.g., the Shamir's Secret-Sharing scheme) (i.e. decentralized secret sharing scheme) … And [0052] At step 325, the divided parts of the security key are distributed among the electronic devices. For example, the authentication module 232 may transmit the parts 210 of the security key 204 and the distribution scheme to the authentication application 216. In turn, the authentication application 216 may distribute the parts 210a-210i to the electronic devices 242-250 according to the distribution scheme).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Boutnaru in the storage of encoded data slices with security parameters of Motwani by authenticating host with decentralized secret sharing scheme. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticate a host associated with distributed data storage devices using decentralized secret sharing scheme for secure and convenient user authentication (Boutnaru, [Abstract], [0047], [0074]).

Regarding claim 17, Motwani teaches:
(Motwani, discloses method of transitioning storage of groups of encoded data slices by a storage unit of distributed storage network based on ranking score, see [Abstract]) [with a malicious circuit to generate a decentralized secret sharing scheme] (see Boutnaru below)
and maintain a hierarchical device organization based on a reputation score assigned by the decentralize module (Motwani, [0029] In operation, the managing unit 18 (i.e. decentralize module) performs DS management services. And [0046] FIG. 10 is a schematic block diagram of an embodiment of a decentralized, or distributed, agreement protocol (DAP) 80 that may be implemented by a computing device, a storage unit, and/or any other device or unit of the DSN to determine where to store encoded data slices (i.e. positioning). And [0048] The weighting factors are derived to ensure, over time, data is stored in the storage pools in a fair and distributed manner based on the capabilities of the storage units within the storage pools. Also [0053] The ranking function 84 receives the scores 93 (i.e. reputation score) from each of the function rating modules 81 and orders them to produce a ranking of the storage pools (i.e. hierarchical device organization). For example, if the ordering is highest to lowest and there are five storage units in the DSN, the ranking function evaluates the scores for five storage units to place them in a ranked order).  
While Motwani teaches distributed data storage device with hierarchical organization for storing encoded data slices but does not explicitly teach with a malicious circuit to generate 
with a malicious circuit to generate a decentralized secret sharing scheme (Boutnaru, [0047] The process 300 then divides (at step 310) the security key into multiple parts. For example, the authentication module 232 (malicious circuit) may divide the security key 204 according to a scheme (e.g., the Shamir's Secret-Sharing scheme) (i.e. decentralized secret sharing scheme) … And [0052] At step 325, the divided parts of the security key are distributed among the electronic devices).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Boutnaru in the storage of encoded data slices with security parameters of Motwani by authenticating host with decentralized secret sharing scheme. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticate a host associated with distributed data storage devices using decentralized secret sharing scheme for secure and convenient user authentication (Boutnaru, [Abstract], [0047], [0074]).

Regarding claim 20, Motwani-Boutnaru further teaches:
The apparatus of claim 17, wherein the decentralize module is resident in a network node separated from the host and data storage device (Motwani, see Fig. 1 computing device 12 is separated from another computing device 16 and storage units).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru combination as applied above to claim 1, in further view of Jonker et al (US20060020784A1, hereinafter, “Jonker”).
Regarding claim 2, Motwani-Boutnaru combination teaches:
The method of claim 1, 
The combination of Motwani-Boutnaru does not explicitly teach the following limitations, however in the same field of endeavor Jonker teaches:
wherein the data storage device is assigned the initial reputation score by a manufacturer of the data storage device prior to releasing the data storage device to store user-generated data (Jonker, discloses administering authorized device into network based on trust, see [Abstract]. And [0072] Preferably, this technique additionally uses a device certificate, which proves the ID of a device (i.e. storage device). This device certificate is already present in the devices (independent of revocation) as the basis for the initial trust (i.e. initial reputation score) and is installed, e.g., during production in the factory). Examiner notes the initial trust may be initial reputation score.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Jonker in the storage of encoded data slices with security parameters of Motwani-Boutnaru by using device certificate to present device with initial trust as whitelist scenario. This would have been obvious because the person having ordinary skill in the art would have been motivated to authorize device into network based on security trust (Jonker, [Abstract]).

Regarding claim 3, Motwani-Boutnaru combination teaches:
The method of claim 1, 
The combination of Motwani-Boutnaru does not explicitly teach the following limitations, however in the same field of endeavor Jonker teaches:
wherein the data storage device is assigned a trust level by a manufacturer of the data storage device prior to releasing the data storage device to store user-generated data, the trust level corresponding to an authority of the data storage device to authenticate commands of the distributed computing system (Jonker, discloses administering authorized device into network based on trust, see [Abstract]. And [0070] In the black list scenario, the device that is to verify the trust of its communication partner, needs to have an up-to-date version of the list and checks whether the ID of the other device is on that list. And [0072] Preferably, this technique additionally uses a device certificate, which proves the ID of a device (i.e. storage device). This device certificate is already present in the devices (independent of revocation) as the basis for the initial trust and is installed, e.g., during production in the factory)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Jonker in the storage of encoded data slices with security parameters of Motwani-Boutnaru by using device certificate to present device with initial trust as whitelist scenario. This would have been obvious because the person having ordinary skill in the art would have been motivated to authorize device into network based on security trust (Jonker, [Abstract]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru combination as applied above to claim 1, in further view of Kancharla et al (US10,474,497B1, hereinafter, “Kancharla”) and Chitrak Gupta et al (US20200320226A1, hereinafter, “Chitrak Gupta”).
Regarding claim 4, Motwani-Boutnaru combination teaches:
The method of claim 1, 
The combination of Motwani-Boutnaru does not explicitly teach the following limitations, however in the similar field of endeavor Kancharla teaches:
wherein the reputation score is derived by the decentralize module based on a computation power of the data storage device (Kancharla, [Col. 20 lines 41-48] For example, the computing node (e.g., using processor 320, memory 330, storage component 340 …) may determine, based on the set of heartbeat messages, a set of scores representing how qualified each computing node is to process the one or more jobs based on the processing capabilities of the corresponding computing node), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kancharla in the storage of encoded data slices with security parameters of Motwani-Boutnaru by selecting storage device based on processing capabilities of computing nodes. This would have been obvious because the person having ordinary skill in the art would have been motivated to select the most qualified computing node for processing jobs (Kancharla, [Abstract]).

and a strength of encryption algorithms present in the data storage device (Chitrak Gupta, disclose method to negotiate encryption responsibilities based on strength of encryption protocol (i.e. encryption algorithm), see [Title] and [Abstract]. And [0003] A system includes a storage device having a first encryption protocol, and a controller having a second encryption protocol. A processor may implement the first encryption protocol or the second encryption protocol based on a strength of each encryption protocol).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chitrak Gupta in the storage of encoded data slices with security parameters of Motwani-Boutnaru-Kancharla by selecting storage device based on strength of encryption protocol. This would have been obvious because the person having ordinary skill in the art would have been motivated to select encryption protocol for encrypted storage transactions (Chitrak Gupta, [Abstract]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru combination as applied above to claim 1, in further view of Singla et al (US20140173723A1, hereinafter, “Singla”).
Regarding claim 5, Motwani-Boutnaru combination teaches:
The method of claim 1, 

wherein the decentralize module adjusts the initial reputation score based on time without a malicious threat or attack to the data storage device (Singla, discloses determining reputation of a network address associated with network device (i.e. data storage device in view of Motwani). Referring to Fig. 5 and [0053] As noted above, when the network address is associated with a malicious action, the long-term reputation can be modified negatively. Further, when the network address is associated with a time duration or period without malicious activity, the long-term reputation is modified positively). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Singla in the storage of encoded data slices with security parameters of Motwani-Boutnaru by adjusting reputation of network address associated with network device based on malicious activity. This would have been obvious because the person having ordinary skill in the art would have been motivated to use reputation to determine security function or action against possible malicious activity (Singla, [Abstract], [0012]).

Regarding claim 6, Motwani-Boutnaru combination teaches:
The method of claim 1, 

wherein the decentralize module adjusts the initial reputation score based on a malicious threat or attack to the data storage device (Singla, discloses determining reputation of a network address associated with network device (i.e. data storage device in view of Motwani). Referring to Fig. 5 and [0053] As noted above, when the network address is associated with a malicious action, the long-term reputation can be modified negatively).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Singla in the storage of encoded data slices with security parameters of Motwani-Boutnaru by adjusting reputation of network address associated with network device based on malicious activity. This would have been obvious because the person having ordinary skill in the art would have been motivated to use reputation to determine security function or action against possible malicious activity (Singla, [Abstract], [0012]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru combination as applied above, in further view of Diac et al (US8,560,616B1, hereinafter, “Diac”).
Regarding claim 7, Motwani-Boutnaru combination teaches:
The method of claim 1, 

wherein the decentralize module adjusts an assigned authentication group in response to the adjusted data storage device reputation score (Diac, discloses managing IP addresses of outbound messages based on sender reputation, see [Abstract]. And [Col. 5 lines 54-59] The estimated reputation score 208 may be utilized by the IP manager module 114 to change the assignment of an IP address 116 from one reputation segment to another, to return a blacklisted IP address to the appropriate reputation segment once it has been re-seasoned, or to re-season the IP address when the reputation score falls below a certain threshold).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Diac in the storage of encoded data slices with security parameters of Motwani-Boutnaru by modifying assignment of IP address based on reputation of sender associated with the IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to load-balance message delivery by preventing the action of high volume message sender from affecting email message delivery system (Diac, [Abstract]).

Regarding claim 8, Motwani-Boutnaru-Diac combination further teaches:
The method of claim 7, wherein the adjusted authentication group comprises multiple different data storage devices with different reputation scores (Motwani, [0047] Based on the inputs, where the SP coefficients are different for each functional rating module 81, each functional rating module 81 generates a unique score 93 (e.g., an alpha-numerical value, a numerical value, etc.). The ranking function 84 receives the unique scores 93 and orders them based on an ordering function (e.g., highest to lowest, lowest to highest, alphabetical, etc.) and then selects one as a selected storage pool 86).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru combination as applied above, in further view of Nachenberg et al (US8,904,520B1, hereinafter, “Nachenberg”).
Regarding claim 9, Motwani-Boutnaru combination teaches:
The method of claim 1, 
The combination of Motwani-Boutnaru does not explicitly teach the following limitations, however in the same field of endeavor Nachenberg teaches:
further comprising storing, by the decentralize module, the initial reputation score and adjusted reputation score in a private ledger maintained by a ledger circuit of the decentralize module (Nachenberg, discloses communication-based reputation system, see [Title], [Abstract]. And [Col. 8 lines 42-55] the entity reputation scoring module 412 re-generates entity reputation scores for an entity when new host reputation scores associated with hosts 160 the entity communicates with are added or updated in the reputation information database 422… The entity reputation scoring module 412 stores the entity reputation scores in association with unique identifiers for the entities in the entity reputation score database 432 (i.e. private ledger)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nachenberg in the storage of encoded data slices with security parameters of Motwani-Boutnaru by storing the new and re-generated entity reputation scores in reputation database. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow user device to access the reputation scores associated with entity for benefit of identification of malware (Nachenberg, [Abstract], [Col. 1 lines 7-8]).

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani et al (US20160378350A1, hereinafter, “Motwani”), in view of Boutnaru (US20190386972A1, hereinafter, “Boutnaru”), in further view of Meyer et al (US20190280863A1, hereinafter, “Meyer”).
Regarding claim 10, Motwani teaches:
A method (Motwani, discloses method of transitioning storage of groups of encoded data slices by a storage unit of distributed storage network based on ranking score, see [Abstract]) comprising: 
(Motwani, referring to Fig. 1 storage unit(s) communicating with computing device through network 24); 
positioning, by a decentralize module of the distributed computing system, the data storage device in a hierarchical device organization based on reputation score of the data storage device, the hierarchical device organization maintained by the decentralize module (Motwani, [0029] In operation, the managing unit 18 (i.e. decentralize module) performs DS management services. And [0046] FIG. 10 is a schematic block diagram of an embodiment of a decentralized, or distributed, agreement protocol (DAP) 80 that may be implemented by a computing device, a storage unit, and/or any other device or unit of the DSN to determine where to store encoded data slices (i.e. positioning). And [0048] The weighting factors are derived to ensure, over time, data is stored in the storage pools in a fair and distributed manner based on the capabilities of the storage units within the storage pools. Also [0053] The ranking function 84 receives the scores 93 (i.e. reputation score) from each of the function rating modules 81 and orders them to produce a ranking of the storage pools (i.e. hierarchical device organization). For example, if the ordering is highest to lowest and there are five storage units in the DSN, the ranking function evaluates the scores for five storage units to place them in a ranked order); 
While Motwani teaches distributed data storage device with hierarchical organization for storing encoded data slices but does not explicitly teach authenticating a host and the following limitations, however in the same field of endeavor Boutnaru teaches:
generating, by the decentralize module, a decentralized secret sharing scheme, the decentralized secret sharing scheme authenticating the host with multiple different secrets sourced from different components logically positioned in different levels of the hierarchical device organization (Boutnaru, [0047] The process 300 then divides (at step 310) the security key into multiple parts. For example, the authentication module 232 may divide the security key 204 according to a scheme (e.g., the Shamir's Secret-Sharing scheme) (i.e. decentralized secret sharing scheme) … And [0052] At step 325, the divided parts of the security key are distributed among the electronic devices. For example, the authentication module 232 may transmit the parts 210 of the security key 204 and the distribution scheme to the authentication application 216. In turn, the authentication application 216 may distribute the parts 210a-210i to the electronic devices 242-250 according to the distribution scheme);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Boutnaru in the storage of encoded data slices with security parameters of Motwani by authenticating host with decentralized secret sharing scheme. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticate a host associated 
While the combination of Motwani-Boutnaru teaches decentralized secret sharing but does not explicitly teach the following limitations, however in the same field of endeavor Mayer teaches:
and executing, by the decentralize module, the decentralized secret sharing scheme responsive to a threshold number of malicious threats to the distributed computing system (Meyer, discloses secret shares distributed among a plurality of system nodes [Abstract]. In particular, [0034] a system node 106a-n may be used for distributed processing associated with the storage of secret shares as well as processing … required to facilitate user authentication during the recovery of secret data … And [0035] Authenticator nodes, like storage nodes, can come and go as needed, as long as there are a sufficient number of them to each verify an individual piece of identity. For security purposes, it is assumed that one or more authenticator nodes may be malicious (i.e. threshold number of malicious threats) … The chances of multiple malicious authenticator nodes colluding is mitigated through the process illustrated in FIG. 3 (i.e. responsive to)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Meyer in the storage of encoded data slices with security parameters of Motwani-Boutnaru by recovery of secret shares with distributed secret sharing processing to facilitate user authentication. This would have been obvious because the person having ordinary skill in the art would have been 

Regarding claim 15, Motwani-Boutnaru-Meyer further teaches:
The method of claim 10, wherein the decentralized secret sharing scheme is not executed prior to the threshold number of malicious threats being detected or predicted (Meyer, discloses secret shares distributed among a plurality of system nodes [Abstract]. In particular, [0034] a system node 106a-n may be used for distributed processing associated with the storage of secret shares as well as processing … required to facilitate user authentication during the recovery of secret data … And [0035] Authenticator nodes, like storage nodes, can come and go as needed, as long as there are a sufficient number of them to each verify an individual piece of identity. For security purposes, it is assumed that one or more authenticator nodes may be malicious (i.e. threshold number of malicious threats) … The chances of multiple malicious authenticator nodes colluding is mitigated through the process illustrated in FIG. 3). Examiner notes, “not executed prior to” is interpreted as “in response to”.

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru-Meyer as applied above, in further view of Shukla et al (US20180115577A1, hereinafter, “Shukla”).
Regarding claim 11, Motwani-Boutnaru-Meyer teaches:
The method of claim 10, 

wherein the threshold number of malicious threats are detected by a threshold circuit of the decentralize module (Shukla, discloses method for detecting and mitigating ransomware threats, see [Abstract]. And [0038] Each time a threat is detected by the local agent 102 (i.e. threshold circuit), the server 101 collects (502) data pertaining to the detected threat... If the same data is already present in the threat feature database…, then the database is accordingly updated (506) with the number of occurrences of the detected threat, if the collected file access behavioral model information is identified as not present in the threat feature database, then the new information is added (508) to the database, which helps in building a dynamic model for future use, which is updated from time to time and kept in threat feature database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shukla in the storage of encoded data slices with security parameters of Motwani-Boutnaru-Meyer by detecting and collecting the number of detected threats in the threat feature database. This would have been obvious because the person having ordinary skill in the art would have been motivated to build reference databases used for ransomware detection by the threat management system in order to build a dynamic model for mitigating ransomware threats (Shukla, [Abstract], and [0038]). 

Regarding claim 13, Motwani-Boutnaru-Meyer teaches:
The method of claim 10, 
While the combination of Motwani-Boutnaru-Meyer teaches decentralized secret sharing but does not explicitly teach the following limitations, however in the same field of endeavor Shukla teaches:
wherein the threshold number of malicious threats is altered by the threshold circuit of the decentralize module in response to a successful malicious attack to the distributed computing system (Shukla, discloses method for detecting and mitigating ransomware threats, see [Abstract]. And [0038] Each time a threat is detected by the local agent 102 (i.e. threshold circuit), the server 101 collects (502) data pertaining to the detected threat... if the collected file access behavioral model information is identified as not present in the threat feature database, then the new information is added (508) to the database, which helps in building a dynamic model for future use, which is updated from time to time and kept in threat feature database).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shukla in the storage of encoded data slices with security parameters of Motwani-Boutnaru-Meyer by detecting and collecting the number of detected threats in the threat feature database. This would have been obvious because the person having ordinary skill in the art would have been motivated to build reference databases used for ransomware detection by the threat management system in order to build a dynamic model for mitigating ransomware threats (Shukla, [Abstract], and [0038]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru-Meyer as applied above to claim 10, in further view of Mahler et al (US20160241578A1, hereinafter, “Mahler”).
Regarding claim 12, Motwani-Boutnaru-Meyer teaches:
The method of claim 10, 
While the combination of Motwani-Boutnaru-Meyer teaches decentralized secret sharing but does not explicitly teach the following limitations, however in the similar field of endeavor Mahler teaches:
wherein the threshold number of malicious threats are predicted by a threshold circuit of the decentralize module (Mahler, [0021] During stage (C), the attack forecasting component 104 (i.e. threshold circuit) can receive the processed activity data 130 and can predict a volumetric forecast (i.e. threshold number) for total events and/or a set of probabilities for whether or not an anomalous number of events is likely to occur in a given future time period… Operations performed by each of the components 140, 142, and 144 may be performed by a single computing device, or may be distributed over multiple computing devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mahler in the storage of encoded data slices with security parameters of Motwani-Boutnaru-Meyer by predicting a volume of anomalous events. This would have been obvious because the person having ordinary skill in the art would have been motivated to predict future system attacks and . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru-Meyer as applied above to claim 10, in further view of Mukherjee (US20210336771A1, hereinafter, “Mukherjee”).
Regarding claim 14, Motwani-Boutnaru-Meyer teaches:
The method of claim 10, 
The combination of Motwani-Boutnaru-Meyer does not explicitly teach the following limitations, however in the similar field of endeavor Mukherjee teaches:
wherein prior to the execution of the decentralized secret sharing scheme a non-security state authentication protocol is executed by the hierarchical device organization (Mukherjee, discloses adaptive attack resistant distributed symmetric cryptography [Abstract]. And [0061] embodiments perform distributed symmetric cryptography using multiple distinct secret shares stored on the cryptographic devices. The use of multiple secret shares is a security improvement over conventional distributed symmetric cryptosystems, as it protects the distributed symmetric cryptography system from adaptive attack).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mukherjee in the storage of encoded data slices with security parameters of Motwani-Boutnaru-Meyer by using secret sharing scheme to protect distributed cryptography system from adaptive attack. This would have been obvious because the person having ordinary skill in the art would have .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru-Meyer as applied above to claim 10, in further view of Lampkins et al (US9787472B1, hereinafter, “Lampkins”).
Regarding claim 16, Motwani-Boutnaru-Meyer teaches:
The method of claim 10, 
The combination of Motwani-Boutnaru-Meyer does not explicitly teach the following limitations, however in the similar field of endeavor Lampkins teaches:
wherein the decentralized secret sharing scheme is changed by the decentralize module in response to storage of sensitive data in the data storage device (Lampkins, discloses system for mobile proactive secret sharing amongst servers, [Abstract]. And [Col. 19 lines 13-19] Mobile proactive secret sharing (MPSS) enables the storing of information in a secure, distributed fashion in a hostile environment where the storage platforms may change dynamically over time. A non-limiting example of an application of the invention includes storing data, such as sensitive security data like certificates).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lampkins in the storage of encoded data slices with security parameters of Motwani-Boutnaru-Meyer by using mobile proactive secret sharing over servers. This would have been obvious because the person .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru as applied above to claim 17, in further view of Bernat et al (US11032259B1, hereinafter, “Bernat”).
Regarding claim 18, Motwani-Boutnaru teaches:
The apparatus of claim 17, 
The combination of Motwani-Boutnaru does not explicitly teach, however in the same field of endeavor Bernat teaches:
wherein the decentralize module is resident in the data storage device as hardware (Bernat, discloses data protection is a storage system, see [Title]. And see Fig. 1A Controller 110A or 110B is inside of Storage Array).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bernat in the storage of encoded data slices with security parameters of Motwani-Boutnaru by having controller with storage device. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide integrated services or an application entirely within the storage system (Bernat, [Col. 10 lines 6-12]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Motwani-Boutnaru as applied above to claim 17, in further view of Compton (US20210168173A1, hereinafter, “Compton”).
Regarding claim 19, Motwani-Boutnaru teaches:
The apparatus of claim 17, 
The combination of Motwani-Boutnaru does not explicitly teach, however in the similar field of endeavor Compton teaches:
wherein the decentralize module is resident in the host as hardware (Compton, discloses detection of malicious network traffic, [Abstract]. And referring to Fig. 10, and [0093] at least a portion of the detection and mitigation flow of the method 1300 is preferably implemented in a central controller 1214 (i.e. decentralize module). The central controller 1214 may reside on a host or network device connected to the network 1208 and/or the Internet 1212).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Compton in the storage of encoded data slices with security parameters of Motwani-Boutnaru by having controller reside on a host. This would have been obvious because the person having ordinary skill in the art would have been motivated for detecting and mitigating malware distribution attacks (Compton, [Abstract], [0093]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436